Citation Nr: 0122564	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation for Peyronie's disease under 
38 U.S.C.A. § 1151 (West Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran is shown to have served on active duty from 
September 1950 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained.

2.  The medical evidence does not demonstrate any etiological 
or causal relationship between the veteran's 1991 
transurethral prostate resection and Peyronie's disease first 
shown in 1994.


CONCLUSION OF LAW

Compensation for Peyronie's disease is not payable under 
applicable law.  38 U.S.C. § 1151 (in effect prior to 
September 26, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there is no issue as to 
substantial completeness of the veteran's application for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5102 (2000).  VA has secured all records that the veteran 
has indicated are pertinent to his claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of this claim.  The veteran has not indicated 
that any other records that would be pertinent to his claim 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(d) (2000).  In particular, the Board notes that the 
veteran, by means of the SOC and Supplemental Statement of 
the Case (SSOC) that were furnished him by the RO, was 
notified of the criteria that would satisfy his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-97 (2000), 38 U.S.C.A. § 5103(a) 
(2000).  The Board also notes that regulations promulgated by 
VA to implement the Veterans Claims Assistance Act of 2000 
have been considered in its review of the veteran's claim.  
See 38 C.F.R. § 3.159, 66 FR 168, Aug. 29, 2001.

The veteran contends, essentially, that his Peyronie's 
disease was manifested as a consequence of treatment accorded 
him by VA, and specifically pursuant to a transurethral 
resection of the prostate performed at a VA medical facility 
in 1991.  He alleges that he accordingly should be awarded 
compensation under 38 U.S.C.A. § 1151 (West 2001).  After a 
review of the medical evidence, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

The veteran's claim for compensation under 38 U.S.C. § 1151 
was received by VA on March 7, 1996.  Prior to September 26, 
1996, the provisions of 38 U.S.C. § 1151 stipulated that 
compensation was to be awarded where a veteran suffered 
injury as the result of hospitalization, medical or surgical 
treatment, or examination, or in the pursuit of a course of 
vocational rehabilitation, resulting in additional 
disability.  There has been no allegation of injury during 
vocational rehabilitation, so consideration of this case will 
be limited to the question of additional disability resulting 
from injury during treatment or examination.  

In the instant case, however, the evidence fails to 
demonstrate the presence of the most basic element requisite 
for the award of 38 U.S.C. § 1151 compensation, which is a 
nexus or relationship between action by VA and the subsequent 
disability purportedly caused thereby.  In particular, the 
medical evidence does not demonstrate that the veteran's 
Peyronie's disease is etiologically or causally related to 
the prostate resection he underwent at a VA medical facility.

The evidence merely shows that the veteran, in July 1991, 
underwent cystoscopy and transurethral resection of the 
prostate at the Biloxi, Mississippi, VA Medical Center, and 
that in October 1994 and thereafter he was accorded private 
treatment for voiding dysfunction that was described as 
Peyronie's disease.  The private medical records do not show 
that the manifestation of his Peyronie's disease, on or about 
October 1994, has been ascribed to the medical treatment he 
was accorded by VA more than three years previously.  A March 
1995 treatment record specifically notes that "whether [the 
veteran's Peyronie's disease] had anything to do with his 
transurethral surgery or not is unclear"; other clinical 
records, while acknowledging the veteran's allegations that 
his VA treatment caused his Peyronie's disease, do not 
contain findings that there was in fact any such 
relationship.  In addition, a statement from a private 
attorney, dated in February 1996, references an evaluation by 
a private physician that there was no evidence of causation 
regarding the veteran's "treatment."  In the absence of any 
medical evidence demonstrating or finding that there was a 
relationship between the veteran's VA treatment and his 
subsequent disability, compensation under 38 U.S.C. § 1151 
can not be awarded.  

With regard to the veteran's contentions, to the effect that 
the transurethral resection of the prostate he underwent at a 
VA medical facility brought about his Peyronie's disease, the 
Board must point out that he has not demonstrated that he has 
the medical training or expertise that would render his 
opinions competent, and that, as such, his contentions are no 
more than unsupported conjecture that are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In brief, the medical evidence is devoid of findings whereby 
the veteran's Peyronie's disease is etiologically or causally 
related to the transurethral resection of the prostate 
performed by VA.  The Board must therefore conclude that the 
preponderance of the evidence is against his claim for 
compensation for Peyronie's disease under 38 U.S.C.A. § 1151.


ORDER

Compensation for Peyronie's disease under 38 U.S.C.A. § 1151 
(West Supp. 2001) is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

